Citation Nr: 1745014	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a low back condition.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for service-connected hypertension.

5.  Entitlement and to a compensable rating prior to June 27, 2016 for allergies and allergic rhinitis and a rating in excess of 10 percent from June 27, 2016.

6.  Entitlement to a 10 percent disability compensation rating for multiple, service-connected disabilities.

7.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1988 to November 1997 with subsequent service in the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1998 rating decision denied service connection for back pain and bilateral hearing loss; the Veteran did not perfect an appeal.

2.  Evidence submitted since the January 1998 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's bilateral hearing loss claim, and therefore does not raise reasonable possibility of substantiating the claim.

3.  Evidence submitted since the January 1998 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's low back claim, and therefore raises a reasonable possibility of substantiating the claim.

4. The Veteran's tinnitus is attributable to active duty service.

5.  For the entire period of the appeal, the Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

6.  The Veteran's allergic rhinitis was not productive of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side for the entire appeal period and is not characterized by polyps.

7.  The Veteran does not have multiple noncompensable service-connected disabilities for any portion of the appeal period.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision which denied service connection for a low back disability and bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has not been received since the January 1998 rating decision and the claim of entitlement to service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the January 1998 rating decision and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

5.  The criteria for entitlement to an initial 10 percent disability rating, but not higher, for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.31, 4.104, DC 7101 (2016).

6.  Prior to June 27, 2016, the criteria for entitlement to a rating of 10 percent, but not higher, for service-connected allergies and allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6522 (2016).

7. From June 27, 2016 onwards, the criteria for entitlement to a rating in excess of 10 percent, for service-connected allergies and allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6522 (2016).

8.  The criteria for entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under have not been met.  38 C.F.R. § 3.324 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   For the reasons that follow the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  

With regard to the duty to notify, the Board notes that prior to initial adjudication, a July 2010 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA treatment records and lay statements are in the file. Additionally, competent VA examinations are of record sufficient to decide the claims on appeal.  As noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in May 2017.  The May 2017 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  

Finally, neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. New and Material Evidence Claims

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the January 1998 rating decision denying service connection for bilateral hearing loss and a back condition became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

With regard to bilateral hearing loss, since the time of the January 1998 rating decision new evidence has been associated with the claims file, but this evidence is not material.  Specifically, the Veteran was provided a VA examination in January 2011 and was not found to have impaired hearing consistent with the criteria outlined in 38 C.F.R. § 3.385, and there are no other records establishing impaired hearing as outlined in 38 C.F.R. § 3.385.  Thus, although this evidence was not previously considered at the time of the January 1998 rating decision, it does not raise a reasonable probability of substantiating the Veteran's bilateral hearing loss service connection claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted, as new and material evidence has not been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

With regard to the Veteran's low back claim, the January 1998 rating decision denied entitlement to service connection on the basis that a current back condition was not diagnosed.  However, according to a June 2011 letter submitted by the Veteran's VA treating physician, the Veteran had Magnetic Resonance Imaging (MRI) results which demonstrated shallow disc protrusion at the L4-L5 level, as well as some facet arthritis disc degeneration.  This is consistent with January 2011 VA examination findings which diagnosed the Veteran with minimal narrowing of the L4-L5 disc.  The Veteran's June 2011 private treating physician observed that the Veteran had described in-service injuries that led to his first back injury in service to her, and that it is possible that an in-service injury has, over time, led to the degenerative changes noted on his previous MRI and his current back pain symptoms.  Although a VA examination report providing a negative etiology opinion is of record, it was completed in January 2011, prior to the above discussed letter.  The foregoing evidence was not previously considered at the time of the January 1998 rating decision, and raises a reasonable probability of substantiating the claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for a low back condition is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

III. Entitlement to Service Connection for Tinnitus

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; tinnitus is such a chronic disease because it is an "organic diseases of the nervous system."  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's personnel records reflect a military occupational specialty (MOS) in satellite and wideband communication equipment, and both his service treatment and personnel records reflect that he was issued hearing protection due to noise exposure.  As such, in-service noise exposure is conceded.  

At the Veteran's January 2011 VA examination he described military noise exposure to generators, communication equipment, diesel trucks, aircraft, and gunfire, with occupational noise exposure to communication and HVAC equipment, and no recreational noise exposure.  However, at the Veteran's May 2017 Board hearing he reported that his occupational noise exposure has not been significant, and that he was exposed to very significant noise during service, particularly noise from generators.  Service treatment records contain complaints of hearing issues, but audiometric results are normal bilaterally. 

The January 2011 VA examiner provided a negative etiology opinion on the basis of the particular type of tinnitus that was described by the Veteran, as well as onset of those symptoms.  However, the Veteran clarified at his May 2017 Board hearing, that he was describing a particular flare-up of his tinnitus symptoms, which results in a hearing a high pitch a couple times a week, but that he does have constant symptoms of hearing low pitch ringing.  At the Veteran's January 2011 VA examination he described symptoms of flare-ups beginning five or six years ago, approximately two times a week, usually when it is quiet and he is falling asleep, that are of 20 to 30 minutes in duration.  The examiner characterized this tinnitus as "not pathological" and indicated that it was "experienced by the normal hearing population" but did not elaborate further.  

At the Veteran's Board hearing he reported onset of tinnitus symptoms during and since service; with onset of ear ringing between 1990 and 1992, when he started to have hearing issues; although specific complaints of tinnitus are not documented in the Veteran's service treatment records, hearing issues during this timeframe are noted, and acoustic trauma is also documented and consistent with the Veteran's MOS; as such, the Board finds that the Veteran's May 2017 Board hearing testimony is credible.  Additionally, as noted by the United States Court of Appeals for Veterans Claims (Court), VA has acknowledged that "acoustic trauma is the most common cause of tinnitus."  See Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) (citing U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010)).  Moreover, addressing the Veteran's competency to report having the condition of tinnitus, unlike hearing loss, tinnitus is a disorder that is readily observable by laypersons, is subjective in nature, and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, while the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2).  

With regard to the differences in the Veteran's description of his tinnitus symptoms at his January 2011 VA examination and his May 2017 Board hearing testimony, the Board finds that this has been adequately addressed by the Veteran's May 2017 Board hearing testimony, and that he is competent to provide a clarification between flare-up symptoms of tinnitus and constant and continuous symptoms,  Moreover, there is no contradictory or inconsistent evidence of record with regard to this evidence.  As such, because the first two elements of service connection are met, and there is lay evidence of continuity of symptoms, medical nexus may be presumed.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that an award of entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).

IV. Increased Rating Claims

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

A. Hypertension

The Veteran's hypertension is currently rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in addition to evidence prior to the effective date in accordance with the rating criteria for hypertension. 

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  Id.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  Id.  For the purposes of applying Diagnostic Code 7101, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id. at Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  Although Diagnostic Code 7101 does not specifically provide for a noncompensable rating, a noncompensable rating is assigned when the required symptomatology for at least the minimum compensable rating is not shown.  See 38 C.F.R. § 4.31.

The Board observes that the claims file indicates that the Veteran was formally diagnosed and started treatment for hypertension in 1999; however, the Veteran's service treatment records contain a provisional diagnosis of hypertension, and both the Veteran service and post-service treatment records document several elevated blood pressure readings, although the Veteran's hypertension has generally been well-controlled with medication.  In February 2009, the Veteran's blood pressure was noted to 152/92 even with his continuous medication.  Prior to this, the Veteran had a blood pressure reading of 142/100 in February 2002, and 154/100 in December 2003.  An April 2004 service treatment record notes a blood pressure reading of 156/88 while the Veteran was on hypertension medication; at this time it was determined that the Veteran would need a medical waiver to enlist in the Air Force Reserve.  Service treatment records document a July 1995 notation of blood pressure at 154/110 and 166/106 in December 1995.  There is also a December 1987 notation of blood pressure 158/90.  A November 1992 service treatment record denotes a blood pressure of 168/108, and a repeated blood pressure of 162/90, while a March 1993 blood pressure reading of 148/100 was noted. 

Service connection was granted for hypertension on the basis of a January 2011 positive etiology opinion.  This opinion was premised on the fact that the Veteran's elevated blood pressure readings were not isolated events, and that the Veteran received a provisional diagnosis of hypertension that led to him being referred for further assessment in December 1995, at which time it was determined that his occasionally high blood pressure was related to anxiety.  However, the examiner observed that the Veteran's heightened blood pressure was not an isolated event, and found that there was evidence of hypertension during the Veteran's military service, noting in particular the Veteran's blood pressure reading of 166/106 in 1995.  The examiner further observed that the Veteran's blood pressure required medication for control and that the Veteran was currently taking one tab of Exforge daily. 

Blood pressure readings as recorded at the Veteran's January 2011 and June 2016 VA examinations do not reflect a diastolic blood pressure predominantly 100 or more or systolic blood pressure predominately 160 or more; however, both examination reports reflect the fact that the Veteran's hypertension requires medication for control.  Additionally, the findings of the January 2011 VA examiner strongly suggest that the Veteran had a history of diastolic blood pressure of 100 or more prior to formal diagnosis of hypertension in 1999, and that his blood pressure would be consistent with his higher blood pressure readings in the absence of continuous medication.  Therefore, affording the Veteran the benefit of the doubt, award of an initial rating of 10 percent for service-connected hypertension is warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.31, 4.104, DC 7101 (2016).  In so finding, the Board has considered the next highest rating of 20 percent.  However, the January 2011 and June 2016 VA examinations do not document diastolic blood pressure predominantly 110 or more or systolic pressure predominantly 200 or more, and 20 percent rating criteria do not require consideration of continuous medication or historical blood pressure findings. 

B. Allergies and Allergic Rhinitis

The Veteran's service-connected allergic rhinitis has been rated under the provisions of Diagnostic Code 6522.  38 C.F.R. § 4.97.  Under this regulatory provision, a rating of 10 percent is warranted for allergic rhinitis without polyps, with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Id., Diagnostic Code 6522.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  Id.  Where, as here, the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

An initial January 2011 VA examination found that the Veteran was taking Zyrtec for allergies and had subjective complaints of interference with breathing through the nose at night and clear discharge.  Examination of the Veteran's nose did not reveal polyps, sinus pressure on palpation, drainage, or erythema or inflammation at the inferior tubinates.   The examiner noted an increase in symptoms because the Veteran was no longer able to maintain allergy shots, and that Veteran's symptoms were best controlled when he was on allergy shots and prescription medication.

However, the June 2016 VA examination noted that the Veteran's nasal passages while without polyps were greater that 50 percent obstructed on both sides due to rhinitis.  The Veteran's relevant post-service treatment records are positive for complaints and treatment for allergies as well as some treatment for sinusitis.

The Veteran provided testimony at his May 2017 Board hearing that his symptoms had remained constant throughout the appeal period.  Symptoms included increased issues with breathing, were continuous and year round, and required that he take Zyrtec.  He also reported headaches and light sensitivity, discharge, crusting of his nasal passage and sinusitis infections.  The Board finds that the Veteran is competent to report his symptoms, as well as the consistency in their severity over the course of the appeal period, because, aside from the presence of polyps, allergic rhinitis symptoms are observable to a lay person, and do not required any specialized knowledge to report.  As such the Board finds that the Veteran meets the criteria for entitlement to a 10 percent rating for allergies and allergic rhinitis for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6522 (2016).  In so finding, the Board has considered entitlement to the next highest rating of 30 percent, but finds that such rating cannot be assigned because there is no evidence of polyps.  

C. Entitlement to a 10 Percent Disability Evaluation under 38 C.F.R. § 3.324

If a Veteran is suffering from two or more separate permanent service- connected disabilities of such character as to clearly interfere with normal employability, but none of the service-connected disabilities are assigned non-compensable ratings, the rating agency is authorized to assign a 10 percent rating for multiple non-compensable disabilities.  See 38 C.F.R. § 3.324.  However, a rating pursuant to 38 C.F.R. § 3.324 may not be assigned in combination with any other rating.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  As discussed above, the Veteran is now in receipt of a 10 percent rating for both his service-connected hypertension and allergies with allergic rhinitis for the entire appeal period; therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

D. TDIU

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).











							(Continued on the next page)

ORDER

The petition to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

The petition to reopen the claim of entitlement to service connection for a low back disability is granted.

Entitlement to a rating of 10 percent, but not higher, for service-connected hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating of 10 percent, but not higher, for allergies and allergic rhinitis is granted for the appeal period prior to June 27, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for allergies and allergic rhinitis from June 27, 2016 onwards is denied.  

Entitlement to a 10 percent disability ratings for multiple non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.  


REMAND

Based on the new and material evidence submitted, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

At the Board's May 2017 Board hearing, he explained that the history of recurrent back pain he reported at his December 1987 enlistment examination involved his neck more so than his lower back and that after seeing a chiropractor three times it had completed resolved.  A December 1987 letter from the Veteran's treating physician explains that the Veteran was treated for minor low back sprain/strain, that he had fully recovered, and that he was completely asymptomatic with no exacerbations expected.  In April 2004 service treatment records for Reserve service enlistment, the Veteran denied a history of recurrent back pain.  However, private treatment records also indicate that the Veteran complained of back pain in February 2004.

Although the January 2011 VA examiner considered the records summarized above in providing a negative etiology opinion, the examiner did not discuss a buddy statement of record submitted in August 2010, corroborating the Veteran's report of a back injury while moving pellets in Bosnia.  The examiner also did not have any opportunity to comment on the June 2011 letter from the Veteran's private physician, in which his history of treatment for recurrent back pain is discussed.  This is relevant to the extent that the examiner's rationale was partially based on the lack of corroborating medical records documenting a back injury in Bosnia and his April 2004 Reserve enlistment examination.  As such, remand of this claim is required for procurement of a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for any outstanding private medical records pertinent to his low back disability.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Provide the Veteran's claims file to an appropriate examiner so that a supplemental opinion may be provided with regard to the Veteran's low back condition.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. After reviewing the Veteran's claims file, to include his relevant lay statements, Board hearing testimony, the August 2010 buddy statement, and the June 2011 letter from his private treating physician and associated treatment records, the examiner is asked to provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's low back disability: (1) began during active service; (2) is related to an incident of service; or (3) began within one year after discharge from active service.  In this regard, the examiner should directly address the Veteran's lay statements with regard to his 1996/1997 injury during active duty service in Bosnia, as the August 2010 buddy statement and June 2011 letter from the Veteran's treating physician and any associated treatment records.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


